Citation Nr: 0610334	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  05-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer of the 
nose, to include as secondary to exposure to asbestos and 
chemicals.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to asbestos and chemicals.

3.  Entitlement to service connection for glaucoma and 
weakened eyes, to include as secondary to asbestos and 
chemicals.

4.  Entitlement to service connection for residuals of an 
injury to hand and fingers.  

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a dental condition for the 
purpose of receiving VA dental treatment for teeth other than 
8, 9, and 10, has been received.

6.  Entitlement to service connection for a chronic lung 
condition and sinusitis, to include as secondary to exposure 
to asbestos and chemicals.

7.  Entitlement to service connection for bladder cancer with 
renal insufficiency, to include as secondary to exposure to 
asbestos and chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (RO).  A motion to advance this case on the Board's 
docket was granted by the Board for good cause in January 
2006.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The issues of entitlement to service connection for dental 
treatment purposes, entitlement to service connection for a 
chronic lung condition and sinusitis, and entitlement to 
service connection for bladder cancer and renal insufficiency 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Skin cancer of the nose, or residuals therefrom have not 
been shown by the medical evidence of record.


2.  Hypertension is neither shown to be related to the 
veteran's active duty service nor is it presumptively linked 
thereto.

3.  The veteran's glaucoma is not shown to be related to the 
veteran's active duty service.

4.  Residuals of an injury to the hands and fingers have not 
been shown by the evidence of record.


CONCLUSIONS OF LAW

1.  Skin cancer of the nose, and residuals therefrom, was not 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Hypertension was not incurred in active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).

3.  Glaucoma was not incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  Residuals of an injury to the hand and fingers were not 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in April 2002 and August 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
informed "[t]ell us about any additional information or 
evidence that you want us to try to get for you."  The duty 
to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are largely missing, but thorough and ultimately 
fruitless searches were conducted in order to locate them.  
Indeed, in March 2003, the National Personnel Records Center 
concluded that, after a thorough and exhaustive search, the 
records did not exist.  VA is not required to conduct any 
further searches for service medical records, as VA is not 
required to act in the face of futility.  Nevertheless, post-
service private and VA treatment records have been associated 
with the claims file.  The veteran has provided 
authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was not afforded medical examinations pertaining 
to the currently decided claims.  Under applicable law, a VA 
medical opinion need only be obtained if there is competent 
evidence of a current disability, and evidence that the 
disability or symptoms may be associated with service, but 
the case does not contain sufficient medical evidence for VA 
to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
In this case, there is no current evidence of skin cancer of 
the nose or residuals therefrom, and no current evidence of 
residuals of an injury to the hand; nor is there evidence 
relating the veteran's currently diagnosed hypertension or 
glaucoma to his military service.  

The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic disabilities, such as cancer and 
cardiovascular renal disease, including hypertension and 
nephritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Skin cancer of the nose

The available service medical records are negative for any 
evidence of skin cancer.  Subsequent to service discharge, in 
or about November 1997, basal cell carcinoma of the nose was 
found, and the cancerous growth was removed.  The post-
surgical pathology report dated that month revealed that no 
residual carcinoma.  All skin margins around the growth area 
were negative for malignancy.  Subsequent to this medical 
evidence, there is no medical evidence of skin cancer or 
residuals therefrom.  Accordingly, there is no objective 
evidence of a current disability.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current disability, service 
connection for skin cancer of the nose, and residuals 
therefrom, is not warranted.  

Hypertension 

A February 1948 report of medical examination completed prior 
to separation from military service reflects a normal 
cardiovascular system, with blood pressure readings of 112/68 
before exercise and of 110/66 thereafter.  There is no 
diagnosis of hypertension in the service medical records.

The record indicates consistent diagnoses of hypertension 
since March 1994.  Accordingly, the veteran cannot benefit 
from the grant of service connection for hypertension on a 
presumptive basis because that condition is not shown to have 
manifested within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for hypertension on a direct basis is 
likewise not warranted.  38 C.F.R. § 3.303.  The competent 
medical evidence does not reflect a nexus between the 
veteran's hypertension and service, or to any incident 
therein to include exposure to asbestos or chemicals.  See 
also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
veteran has submitted evidence regarding the consequences of 
exposure to diesel and other fuel oil, which indicates that 
mild hypertension may result from exposure thereto.  
Nevertheless, this evidence is too generic and inconclusive 
as to the specific facts in this case to establish causal 
link.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
In the absence of medical evidence between hypertension and 
service, service connection for hypertension is not 
warranted.  See 38 C.F.R. § 3.303.

The veteran's that his hypertension is due to exposure to 
asbestos and/or exposure to chemicals is not competent 
evidence to establish the etiology of this disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his currently diagnosed 
hypertension is the result of his military service, or any 
incident therein, over five decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current hypertension to service 
or to any incident of service, despite his assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for treatment for symptomatology of this 
disorder is more than 45 years after his period of service 
had ended.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  As there 
is no evidence which provides the required nexus between 
military service and hypertension, service connection for 
hypertension is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no medical 
evidence of a nexus between the veteran's currently diagnosed 
hypertension, and his military service, the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Glaucoma

Initially, service connection cannot be granted for "weak 
eyes" because that designation does not suggest any specific 
disability.  To the extent that the veteran is referring to 
refractive error of the eyes, service connection cannot be 
granted because refractive error of the eye is not a disease 
or injury within the meaning of VA law and regulations.  
38 C.F.R. § 3.303(c).  

The service medical records do not reflect a diagnosis of 
glaucoma.  Subsequent to service discharge, the veteran 
presented with complaints of visual disturbance in October 
1992.  Previously, he had been advised that there was 
borderline pressure in the eyes.  The diagnosis was visual 
loss and possible transient ischemic attack.  

In August 1994, possible glaucoma was diagnosed.  In July 
1996, records show that a medical procedure was not performed 
due to a history of glaucoma.  In January 2005, glaucoma of 
the left eye was noted.  An August 2005 "problem list" 
identified glaucoma, without the specification of a 
particular eye.

Although there is current medical evidence of glaucoma, in 
order for a grant of service connection, the medical evidence 
must reflect a nexus between that disability and service.  
Such a link is not of record, despite the veteran's 
assertions to the contrary.  Espiritu, 2 Vet. App. at 495.  
The discharge medical examination report makes no reference 
to glaucoma or any disability of the eyes.  Indeed, distant 
uncorrected vision was 20/20, bilaterally.  The first medical 
evidence of record of glaucoma was more than forty years 
subsequent to service discharge.  See Mense, 1 Vet. App. at 
356.  The available medical evidence does not show an 
association between glaucoma and military service, to include 
exposure to asbestos or chemicals.  See also McGinty v. 
Brown, 4 Vet. App. at 432.  Accordingly, service connection 
for glaucoma is not warranted.  38 C.F.R. § 3.303.

As there is no medical evidence relating the veteran's 
currently diagnosed glaucoma to service, to include as due to 
exposure to asbestos or chemicals, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for glaucoma, and the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107.

Residuals of an injury to the hand and fingers

The service medical records reflect treatment for a hand 
injury from January to March 1947.  The records do not 
specify which hand was injured.  The veteran, in his claim 
for benefits, did not specify the hand that was injured in 
service.  In a written statement received in July 2002, the 
veteran's wife indicated that the veteran experienced an 
injury to two fingers in service.  She did not identify the 
fingers to which she was referring.

In July 2002, the veteran underwent a private medical 
examination.  All systems were reviewed.  Regarding the 
veteran's musculoskeletal system, the physician indicated 
"without joint aches, deformity."  The Board observes that 
the record reflects no post-service complaints or medical 
treatment for residuals of an injury to the hand and/or 
fingers.  

Accordingly, there is no medical evidence showing residuals 
from the inservice injury to the veteran's hand.  In the 
absence of a present disability, service connection is not 
warranted.  See Brammer, 3 Vet. App. at 225.  


ORDER

Service connection for skin cancer of the nose is denied.


Service connection for hypertension is denied.

Service connection for glaucoma is denied.

Service connection for residuals of an injury to the hand and 
fingers is denied.


REMAND

Dental Claim 

By a June 1953 rating decision, service connection was 
granted for treatment purposes for teeth numbers 8, 9, and 
10.  That determination was confirmed by July 1953 rating 
decision.  However, by an August 1953 rating decision, it was 
determined that teeth 8, 9, and 10 were shown to have become 
carious during the presumptive period and therefore, wartime 
service connection was not allowable.  A Board decision dated 
in December 1953, found that the prior action denying 
treatment for service-connected teeth 8, 9, and 10 shown to 
be defective subsequent to World War II was correct.

Thereafter, in March 2001, the veteran filed a claim of 
service connection for "dental work."  By an April 2003 
rating decision, "[s]ervice connection for dental treatment 
is granted for treatment purposes only."  In the body of the 
rating decision, the RO noted that the veteran had been seen 
by Dental at the VA Medical Center, but has not been declared 
eligible for complete treatment.  "We do not know how this 
might affect his eligibility, but he may take this rating to 
the Dental Clinic for a decision."  The rating sheet 
appended to the decision states, "the following teeth were 
injured by trauma in service: teeth numbers 8, 9, and 10."  
The veteran was notified of this decision in April 2003, and 
filed a notice of disagreement to this action that same 
month.  

Thereafter, in a September 2003 rating decision, service 
connection for dental treatment was denied.  The rating 
decision stated that "Dental conditions are not subject to 
service connection for compensation purposes unless there is 
actual bone loss due to trauma.  Replaceable missing teeth 
are not a disease or disability for compensation purposes."  
The rating sheet appended to the rating decision indicates 
"Dental Treatment (no actual disability)."  

In the statement of the case dated in August 2005, the RO 
basically reiterated the findings of the April 2003 rating 
decision.  The specific laws and regulations that pertain to 
service connection for dental disorders and treatment were 
not provided.   

Asbestos Issues

The veteran is claiming that a chronic lung disorder, 
sinusitis, and bladder cancer with renal insufficiency are 
due to asbestos exposure in service.  To determine whether he 
was exposed to asbestos, the RO must obtain the veteran's 
service personnel records and duty assignments and associate 
this information with the claims file.  Thereafter, a request 
must be made to the Navy Medical Liaison office to determine 
the likelihood, based on the evidence of record, of the 
veteran's exposure to asbestos.

Additionally, the RO should request that the veteran complete 
an asbestos questionnaire, and/or submit a statement 
reporting the details of any postservice employment during 
the course of which he may have been exposed to asbestos, so 
that this additional information is of record and can be 
considered in adjudicating the veteran's claim.

Accordingly, the case in remanded to the RO for the following 
action:

1.  The RO must obtain the veteran's 
service personnel records, and associate 
them with the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  

3.  The RO must request that the veteran 
complete the asbestos questionnaire, or 
otherwise provide a statement of detailed 
information (employer, dates of 
employment, location of employment, job 
responsibilities, etc.) of any 
postservice evidence of occupational or 
other asbestos exposure.  If the veteran 
identifies any instances of postservice 
occupational asbestos exposure, the RO 
must attempt to contact the employer 
identified, and request copies of all 
available medical records and personnel 
records indicating the veteran's job 
duties and any potential occupational 
exposure to asbestos.

4.  The RO must contact the Department 
of the Navy Medical Liaison office, at 
the following address: Naval Sea 
Systems Command (SEA 00D), 
Congressional and Public Affairs 
Office, 1333 Isaac Hull Avenue SE, 
Washington Navy Yard, D.C., 20376.  The 
RO must enclose a copy of the veteran's 
service personnel records, as well as a 
copy of all of the veteran's statements 
of record in which he describes the 
ways by which he was allegedly exposed 
to asbestos.  The Liaison Office must 
be requested to verify the alleged 
sources of exposure, and must be asked 
to indicate whether the veteran was 
exposed to asbestos in the course of 
his assigned duties within the military 
occupational specialties noted in his 
service personnel records.  If no such 
opinion can be given, the service 
department must so state, and give the 
reason why.

5.  The RO contact the veteran to clarify 
whether the veteran is claiming 
entitlement to service connection dental 
treatment purposes only, or whether the 
veteran is claiming entitlement to 
service connection for compensation 
purposes for a dental disorder.  

6.  The RO must associate with the claims 
file all VA dental records to include 
records from the veteran's VA Dental 
Clinic chart.

7.  If asbestos exposure is found, the RO 
must schedule the appropriate VA 
examination(s) to determine the etiology 
of any lung disorder, sinusitis, bladder 
cancer, and renal insufficiency found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed lung disorder, sinusitis, 
bladder cancer, and renal insufficiency 
is related to the veteran's active duty 
service, to include as due to asbestos 
exposure.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

8.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  The 
supplemental statement of the case must 
address the veteran's claim for dental 
benefits, as well as the other issues 
remanded herein, and all laws and 
regulations pertinent to these claims 
must be provided.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


